Case: 19-10363      Document: 00515302023         Page: 1    Date Filed: 02/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10363                         February 7, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EMILIO GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-261-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Appealing his guilty plea conviction for being a felon in possession of a
firearm, Emilio Garza raises an argument that is foreclosed by United States
v. Alcantar, 733 F.3d 143 (5th Cir. 2013). In Alcantar, 733 F.3d at 145-46, we
rejected the argument that Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519
(2012), affected our prior jurisprudence rejecting challenges to the
constitutionality of 18 U.S.C. § 922(g)(1). Accordingly, the motion for summary
affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.